Citation Nr: 0837422	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  06-33 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus.  

2.  Entitlement to a rating in excess of 30 percent for 
service-connected diabetic retinopathy.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1967 to March 
1969, including honorable service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied service connection for 
hypertension, and denied the veteran's request for a rating 
in excess of 30 percent for service-connected diabetic 
retinopathy.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  See 38 C.F.R. § 20.202.  Withdrawal may be made 
by the veteran or by his authorized representative.  See 38 
C.F.R. § 20.204.  VA received an October 2008 statement from 
the veteran indicating he wished to withdraw his pending 
appeal on the issues of entitlement to service connection for 
peripheral neuropathy of the upper extremities and 
entitlement to service connection for a skin condition of the 
arms and legs.  The statement fulfilled the form and content 
requirements for filing a withdrawal of appeal.  See 38 
C.F.R. § 20.204.  Accordingly, as the appeal on those issues 
has been withdrawn, the Board does not have jurisdiction to 
review those issues, and they are dismissed.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service connection 

The veteran contends that his currently diagnosed 
hypertension was either caused or worsened by his service-
connected diabetes mellitus.  In the October 2008 informal 
hearing presentation, the veteran's representative indicated 
that the veteran's hypertension was aggravated by his 
service-connected diabetes mellitus.  He further noted that 
neither the May 2006, nor the December 2001 VA examinations 
opined as to whether the veteran's diabetes mellitus 
aggravated his hypertension.  

A December 2001 VA examination reflected that the veteran had 
essential hypertension unrelated to his diabetes mellitus.  
He was noted to have the onset of hypertension approximately 
10 years prior to the examination.  

The veteran's May 2006 VA examination for diabetes mellitus 
reflected a current diagnosis of essential hypertension.  The 
examiner indicated that the veteran had high blood pressure 
for many years and that it was not due to his diabetes 
mellitus.  He further noted that diabetes mellitus was not a 
recognized cause of high blood pressure according to medical 
authorities.  No opinion was given as to whether the 
veteran's hypertension was aggravated by his diabetes 
mellitus.  

Given the evidence as outlined above, the Board finds the 
medical evidence insufficient for purposes of determining 
whether the veteran is entitled to service connection for 
hypertension.  The veteran is clearly diagnosed as having and 
being treated for hypertension.  Although the VA examinations 
of record indicate that the veteran's hypertension is not due 
to his service-connected diabetes mellitus, the record does 
not reflect an opinion as to whether the veteran's 
hypertension has been aggravated by his diabetes mellitus.  
Thus, the claim must be remanded and the veteran afforded a 
VA examination for an opinion as to whether the veteran's 
currently diagnosed hypertension is aggravated by his 
service-connected diabetes mellitus.  

Increased rating

The veteran contends that his service-connected diabetic 
retinopathy warrants a rating in excess of 30 percent.  In 
the October 2008 informal hearing presentation, the veteran's 
representative indicated that the veteran's eyes have 
worsened since his February 2007 VA eye examination.  In 
fact, he related, the veteran underwent treatment for 
detached retinas in both eyes.  The veteran informed him of 
this treatment in August 2008.  These treatment records are 
not associated with the veteran's claims file.  

Upon review of this evidence, the Board finds that a remand 
is necessary to obtain all outstanding medical treatment 
records regarding the veteran's eye disability and to 
schedule another VA eye examination due to the veteran's 
contentions that his eyes have worsened.  

Further, there is no evidence that the veteran was provided 
notice in compliance with Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008) based upon his request for an increased 
rating.  Thus, upon remand, this notice should be provided.  


Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with notice 
regarding the evidence required to 
substantiate his claim for an increased 
rating-including VCAA notice compliant 
with Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).

2.  Request and obtain all outstanding 
medical treatment records as identified by 
the veteran-specifically those records 
regarding the veteran's diabetic 
retinopathy and detached retinas as 
referenced by the veteran's representative 
in his informal hearing presentation.  

The veteran should be requested to sign 
the necessary authorization to secure 
these records.  All attempts to obtain any 
outstanding medical treatment records 
should be documented in the claims file.  
Perform all necessary development.

3.  Schedule the veteran for a VA 
examination with the appropriate 
specialist to determine the current 
severity of the veteran's diabetic 
retinopathy.  The veteran's claims folder 
should be made available to the examiner 
for review.  The examiner is to perform 
all necessary clinical testing and render 
all appropriate diagnoses based upon the 
reported symptomatology.  Appropriate 
testing should be performed to 
specifically identify any associated 
objective symptoms of the claimed 
disability.  The examiner should then note 
the current level of the veteran's 
diabetic retinopathy.  

4.  Schedule the veteran for a VA 
examination with the appropriate 
specialist to determine the nature and 
etiology of the veteran's hypertension.  
The veteran's claims folder should be made 
available to the examiner for review.  The 
examiner is to perform all necessary 
clinical testing and render all 
appropriate diagnoses.  The examiner 
should then render an opinion as to 
whether it is at least as likely as not 
that the veteran's hypertension had its 
onset during service, or whether it was 
caused or worsened by his service-
connected diabetes mellitus.  

5.  When the requested development has 
been completed, the case should be 
reviewed on the basis of the additional 
evidence.  If the benefits sought are not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to cure procedural and 
evidentiary defects and the Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  No action 
is required of the veteran until he is notified.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

